DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Election/Restrictions
Upon further consideration, the restriction requirement (mailed on February 20, 2020) has been withdrawn.  The scope of each of Claims 1, 7 and 14 are each sufficiently related enough that there would be no burden to search and examine all of the claims.

Claim Rejections - 35 USC § 112
Claims 1 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, “the pad” (line 11) lacks positive antecedent basis.  It appears that the phrase is referring to an earlier phrase of “cantilever bond pad” (lines 8-9).

Claim Rejections - 35 USC § 103
Claims 1 through 7, 9, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent 6,114,864 to Soejima et al (hereinafter “Soejima”) in view of U.S. Patent 6,534,391 to Huemoeller et al (hereinafter “Huemoeller”).
Claims 1 and 7:  Soejima discloses a method (e.g. Figs. 6 and 7) of manufacturing an interconnecting device (probe card) for a semiconductor device (e.g. col. 1, lines 5-9) comprising:
forming a recess (12) in a first [bottom] surface of a first layer (11) of insulative material; 
covering the recess with a second layer (14) of insulative material;
forming a layer (15) of conductive material located on the second layer of insulative material and extending over a portion of the recess and on the first layer of insulative material; and
forming a through hole (20) in the second layer of insulative material to form a cantilever portion, the cantilever portion including the second layer (14) of insulative material and the conductive material (15) wherein the conductive material [that contacts 16] on the cantilever portion is a cantilever bond pad located over the recess (e.g. col. 12, line 39 to col. 13, line 8).  The part of the conductive material (15) that contacts conductive balls (bumps 16) is considered to be a “cantilever bond pad” because this part (of 15) is cantilevered over the recess and the bump can be used for bonding (e.g. solder, col. 1, lines 32-36).
It is noted that the claimed “substrate” is Claim 7 is equivalent to the claimed “first layer of insulative material” in Claim 1.
Claims 2 and 20:  Soejima further discloses forming a conductive ball (16) or a solder ball, on the cantilever bond pad (e.g. col. 11, lines 48-52).
Claims 3 and 4:  Soejima further discloses forming a conductive through via (18) through the first and second layers, the conductive through via being electrically coupled to the cantilever bond pad; 
wherein the conductive via is coupled to a pad (19) on a second surface of the first layer, the second surface being opposite the first surface, the pad being electrically coupled to the cantilever bond pad (in Fig. 6).
Claims 6 and 12:  Soejima further discloses that forming the through hole comprises forming a U-shaped through hole (20, in Fig. 7) around the layer of conductive material (15) extending over the portion of the recess.
Soejima does not teach coupling a semiconductor die to a second surface of the first layer, or substrate, electrically coupling the semiconductor die to the cantilevered bond pad, and encapsulating the semiconductor die to form a semiconductor package [as required in each of Claims 1 and 7].
Huemoeller discloses a method of manufacturing an equivalent interconnecting device to the extent that it includes a first forming a first [bottom] surface of a first layer (12) of insulative material (in Fig. 3), forming a second layer (36) of insulative material, and forming a layer (28, 33) of conductive material located on the second layer of insulative material and extending over the first layer of insulative material.
Huemoeller further discloses coupling a semiconductor die (e.g. 46) to a second surface of the first layer, or substrate, electrically coupling the semiconductor die to a bond pad (e.g. 40, 20), and encapsulating the semiconductor die [with encapsulant 52] to form a semiconductor package (e.g. col. 5, lines 22-57).  
Claim 5:  Huemoeller further discloses that the pad (40) on the second surface of the first layer is coupled to a bond pad (50) of the semiconductor die (Fig. 3).
Claim 9:  Huemoeller further discloses wherein electrically coupling the semiconductor die to the bond pad includes coupling a first [top[ end of a wire (48) to a bond pad (50) of the semiconductor die and coupling a second [bottom] end of the wire to a pad (pad) on a second surface of the substrate (12), wherein the pad on the second surface of the substrate is coupled to the cantilevered bond pad by a conductive through via (34) in the substrate.
Huemoeller discloses that in forming this semiconductor package, it allows the package to be used in other applications, e.g. mother boards, personal computers, etc. (col. 2, lines 11-22).
Based on the teachings of Huemoeller, the modifications of Soejima can be done by adding the semiconductor die to the second surface of the first layer of insulating material [or substrate] including the necessary interconnecting elements, such as the encapsulant, bond pads, wire and through via, thereby forming the semiconductor package.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Soejima by adding the semiconductor die and necessary interconnecting elements, as taught by the method of Huemoeller, to allow the interconnecting device to be used in other applications, e.g. personal computers.
Claim 13:  In an alternative embodiment, Soejima discloses forming the recess in the first surface of the substrate further comprises forming a plurality of recesses (e.g. 12, in Fig. 3) in the first surface of the substrate, wherein the partially covering comprises partially covering the recesses with cantilevered bond pads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one embodiment (Figures 6, 7) of Soejima by adding more recesses, as taught by the other embodiment of Soejima (Figure 3), to produce art recognized equivalent interconnecting devices having the very same purpose.
Claims 14 through 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soejima in view of the teachings of U.S. Patent 6,521,970 to Takiar et al (hereinafter “Takiar”) and U.S. Patent 8,610,264 to Oganesian et al (hereinafter “Oganesian”).
Claim 14:  Soejima discloses a method insomuch as most of the steps recited in Claim 14 are recited in Claim 1 or 7.  Soejima further discloses that the through hole (20) of the second layer (14) being in fluid (air) communication with the recess (12) of the first layer (11), and that the cantilevered bond pad is configured to flex toward the recess (col. 12, line 62 to col. 13, line 9).
Claim 15:  Soejima further discloses that the coupling of the first and second layers together comprises laminating the first and second layers together (as shown in Fig. 6).
Claim 16:  Soejima further discloses that forming the through hole (20) in the second layer (14) occurs after coupling the first and second layers together (e.g. col. 12, lines 39-66).
Claim 17:  Soejima further discloses that forming the through hole comprises forming a U-shaped through hole (e.g. 20, in Fig. 7).
Soejima does not teach that the conductive material, or layer of conductive material, is formed by “depositing”, securing a semiconductor die to the first surface of the first layer, electrically coupling the semiconductor die to the conductive material on the second layer and on the cantilevered bond pad, and forming a semiconductor package [as required by Claim 14].  
Forming a layer of conductive material by “depositing” is a notoriously well-known and conventional patterning method in forming conductive layers.  An example of this is shown in Takiar with depositing a layer of conductive material (e.g. 512, in Fig. 5C, col. 6, lines 38-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive material of Soejima by depositing, as taught by Takiar, to provide as part of the overall circuit, a conventional and well-known way of patterning a layer of conductive material on the second layer.
Oganesian discloses a method of manufacturing an interconnecting device comprising:
securing a semiconductor die (14, in Fig. 1A) to a first [bottom] surface of a first layer of insulative material (20);
electrically coupling the semiconductor die to conductive material (40) on a second layer of insulative material (25) and on bond pad (of conductive material 40); and 
forming a semiconductor package (col. 9, line 61 to col. 10, line 64) as a result of the above steps.
Oganesian teaches that in forming such a semiconductor package, it allows the interconnecting device to be used in other applications as well, e.g. circuit panels, circuit boards, etc. (col. 1, lines 8-19).
Claim 18:   Oganesian further discloses that securing the semiconductor die (14, in Fig. 1A) to the first surface of the first layer (20) occurs after forming a through hole (at 21, in Fig. 2B) in the second layer of insulative material (25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Soejima (Figure 7) by securing and electrically coupling a semiconductor die to the first surface of the first layer, as taught by the method of Oganesian, to positively allow the interconnecting device to be used in other applications, e.g. circuit panels, etc.  
Claim 19:  The one embodiment of Soejima in Figures 6 and 7 appears to show only one recess (12) and one through hole (20) in forming one interconnecting device.    However, an alternative embodiment of Soejima in Figure 17D shows that a plurality of recesses (12) can be formed in the first layer (11) and a plurality of through holes (spaces – not labeled) can be formed in the second layer (14) to form separate second layers and a plurality of interconnecting devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one embodiment (Figures 6, 7) of Soejima by forming a plurality of recesses and through holes, as disclosed in the other embodiment (Figure 17D) of Soejima, to provide a mass manufacturing method that can form multiple interconnecting devices simultaneously.

Response to Arguments
Applicant's arguments filed as part of the submission on November 30, 2020 have been fully considered, but have not been found to be persuasive. In terms of Claims 1 and 7, the steps in forming the semiconductor package have been addressed by Huemoeller above.  In Claim 14, the steps of forming the semiconductor package have been addressed by Oganesian above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896